8 F.3d 822
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George H. VAN WAGNER, III, Plaintiff-Appellant,andAnthony Rish;  John McMahon;  Larry Dolph, Plaintiffs,v.Sally JOHNSON, in her official capacity as Associate Wardenof Mental Health Services and Head of United States PublicHealth Services at Butner, North Carolina, FederalCorrectional Institution, and individually;  Cathy Hicks, inher official capacity as Unit Manager, Butner, NorthCarolina, Federal Correctional Institution, andindividually;  Jim King, in his official capacity as CaseManager at Butner, North Carolina, Federal CorrectionalInstitution, and individually;  Wilber LeMay, in hisofficial capacity as Counselor at Butner, North Carolina,Federal Correctional Institution, and individually;  MichaelJ. Quinlan, in his official capacity as Director of theBureau of Prisons, and individually;  United States ofAmerica;  Kenneth W. Starr, in his official capacity asSolicitor General, and individually, Defendants-Appellees.
No. 93-6533.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 27, 1993.Decided:  October 26, 1993.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.
George H. Van Wagner, III, Appellant Pro Se.
Paul Martin Newby, Office of the United States Attorney, Raleigh, North Carolina, for Appellees.
E.D.N.C.
DISMISSED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:

OPINION

1
The Appellants, three federal inmates involved in a Bivens* action, seek to appeal the district court's order denying their request to file an interlocutory appeal from an earlier order preventing the exchange of mail between federal institutions, and partially dismissing the Defendants.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971)